DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                           IRVIN J. LAMOTHE,
                                Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D19-3830

                                 [April 8, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502017CF011058A.

   Carey Haughwout, Public Defender, and Christine C. Geraghty,
Assistant Public Defender, West Palm Beach, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and KLINGENSMITH, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.